Citation Nr: 0400811	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  00-20 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a prostate disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from September 1955 to 
February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  Other issues involved in this claim were developed 
and adjudicated by the Board in August 2001 and January 2003.  
The veteran is not represented in this appeal.  

In June 2001, a hearing was held before a Veterans Law Judge 
who was designated by the Chairman of the Board to conduct 
the hearing and decide the issue on appeal.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  A transcript of the hearing is of 
record.  By a May 2003 letter, the Board informed the 
appellant that this Veterans Law Judge was no longer employed 
by the Board, that the law required the Veterans Law Judge 
who heard his testimony participate in any decision made on 
appeal, and that he had a right to another hearing by another 
Veterans Law Judge.  The letter asked him to tell the Board 
within 30 days whether he wanted another hearing.  No 
response has been received, and so the Board will presume the 
appellant does not want another hearing.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The Board, in January 2003, undertook additional evidentiary 
development pursuant to 38 C.F.R. § 19.9(a)(2) (2003), which 
became effective with respect to appeals such as this one 
that were pending before the Board on February 22, 2002.  See 
67 Fed. Reg. 3099, 3104 (Jan. 23, 2002).  That development 
included obtaining outstanding VA treatment records and 
scheduling a VA examination, which was conducted in March 
2003.  These records are associated with the record.  

Prior to February 22, 2002, if the Board accepted evidence 
not already considered by the RO, either submitted to the 
Board by the appellant or referred to the Board by the RO, 
the VA's regulations required the Board to refer such 
evidence to the RO for initial consideration and preparation 
of a supplemental statement of the case unless the appellant 
(or his representative) waived in writing initial 
consideration by the RO or unless the Board granted the 
benefit sought.  See 38 C.F.R. § 20.1304(c) (2001).  The 
final rule that took effect on February 22, 2002, eliminated 
that provision.  See 38 C.F.R. § 20.1304 (2002) (eliminating 
waiver requirement).  As a result of the amendments made by 
the final rule, the Board could accept or obtain evidence not 
considered by the RO when the RO decided the claim being 
appealed and consider that evidence in making its decision 
without referring that evidence to the RO for initial 
consideration or obtaining the appellant 's waiver.  
38 C.F.R. §§ 19.9(a)(2), 20.1304 (2002).  Because the Board 
could obtain or accept evidence and consider it without 
referring it to the RO for initial consideration, no 
supplemental statement of the case relating to such evidence 
needed to be issued.  Rather, the appellant was furnished a 
copy of the evidence obtained and provided with the 
opportunity to submit additional relevant evidence or 
argument within 60 days of the date of the Board's 
notification.  See 38 C.F.R. § 20.903(b).  

Before the appellant could be provided in this case with a 
notice pursuant to 38 C.F.R. § 20.903(b), the United States 
Court of Appeals for the Federal Circuit held 38 C.F.R. 
§ 19.9(a)(2) invalid partly because, in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, it allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration and 
without having to obtain the appellant's waiver of initial RO 
consideration.  The Federal Circuit found this contrary to 
the requirement of 38 U.S.C. § 7104(a) that "[a]ll questions 
in a matter which . . . is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary."  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Under the 
law, the Board makes final decisions on appeals to the 
Secretary.  38 U.S.C.A. § 7104(a) (West 2002).  

In view of the foregoing, and to accord the appellant every 
due process consideration, this case is REMANDED for the 
following action:  

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied.  See 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), the 
implementing regulations, and any other 
applicable legal precedent.  

2.  The RO should review the evidence 
associated with the claims file since the 
prior supplemental statement of the case 
furnished to the appellant in October 
2002 and readjudicate the claims for 
benefits currently in appellate status.  

3.  If the benefits sought on appeal are 
not granted to the satisfaction of the 
appellant, a supplemental statement of 
the case should be issued and the 
appellant and his representative provided 
with an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  However, the appellant has the 
right to submit additional evidence and argument on the 
matters herein remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



